MacIntyre, J.
The defendant was convicted on an accusation which charged that he '“did unlawfully keep, maintain, employ, and carry on a lottery, the same being a scheme and device for the ha'zarding of money, known and designated as the number game; and all the acts of the accused herein complained of were and are contrary to the laws of said State,” etc. In misdemeanors all persons who aid or abet in the commission of the offense are principals. The evidence authorized the verdict, and the overruling of the certiorari was not error.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.

J. O. Ewing, for plaintiff in error.
John S. McClelland, solicitor, John A. Boyhin, solicitor-general, J. W. LeCratv, contra.